Exhibit 10.2
 
SERIES A-2 PREFERRED EXCHANGE AGREEMENT
 
THIS SERIES A-2 PREFERRED EXCHANGE AGREEMENT (this “Agreement”) is dated as of
March 29, 2010, by and among Glowpoint, Inc., a Delaware corporation (the
“Company”), and the holders of the Company’s Series A-2 Convertible Preferred
Stock set forth on Exhibit A attached hereto (each a “Holder” and collectively
the “Holders”).
 
Preliminary Statement
 
WHEREAS, the Company and holders of at least two-thirds (2/3) of the outstanding
shares of Series A-2 convertible preferred stock, par value $0.0001 (“Series A-2
Preferred Stock”), have authorized the creation of a new series of preferred
stock, the Series B Preferred Stock, par value $0.0001 per share (“Series B
Preferred Stock”), that (i) will rank senior to the Series A-2 Preferred Stock
with respect to the distribution of assets on liquidation, dissolution or
winding up and (ii) will be entitled to the payment of cash dividends;
 
WHEREAS, after the creation of the Series B Preferred Stock and subject to the
terms and conditions set forth herein, the Company and the Holders desire to
cancel and retire certain shares of Series A-2 Preferred Stock and forfeit any
and all rights thereunder in exchange for shares of the Series B Preferred Stock
or shares of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”).  The Series B Preferred Stock and the shares of Common Stock
issued pursuant to this Agreement are sometimes collectively referred to herein
as the “Securities”.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby agreed
and acknowledged, the parties hereby agree as follows:
 
1. Securities Exchange.
 
(a) Upon the following terms and subject to the conditions contained herein, the
Holders agree to deliver to the Company the shares of Series A-2 Preferred Stock
listed opposite such Holder’s name on Exhibit A.  In consideration of and in
express reliance upon the representations, warranties, covenants, terms and
conditions of this Agreement, the delivered shares of Series A-2 Preferred Stock
shall either be exchanged for validly issued, fully paid and non-assessable
shares of Series B Preferred Stock or Common Stock.
 
(b) The closing under this Agreement (the “Closing”) shall take place at the
offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New
York, NY 10036 upon the satisfaction of each of the conditions set forth in
Sections 4 and 5 hereof (the “Closing Date”).
 
(c) At the Closing, the Holders shall deliver to the Company for cancellation
the shares of Series A-2 Preferred Stock, or an indemnification undertaking with
respect to such shares of Series A-2 Preferred Stock in the event of the loss,
theft or destruction of such shares of Series A-2 Preferred Stock.  At the
Closing, the Company shall issue to the Holders the Series B Preferred Stock or
Common Stock, each in the amounts set forth on Exhibit A attached hereto.
 
2. Representations, Warranties and Covenants of the Holders.  Each of the
Holders hereby makes the following representations and warranties to the
Company, and covenants for the benefit of the Company, with respect solely to
itself and not with respect to any other Holder:
 
(a) If a Holder is an entity, such Holder is a corporation, limited liability
company or partnership duly incorporated or organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization.
 

 
-1-

--------------------------------------------------------------------------------

 
 
(b) This Agreement has been duly authorized, validly executed and delivered by
each Holder and is a valid and binding agreement and obligation of each Holder
enforceable against such Holder in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and each
Holder has full power and authority to execute and deliver this Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.
 
(c) Each Holder understands that the Securities are being offered and sold to it
in reliance on specific provisions of Federal and state securities laws and that
the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of each Holder set
forth herein for purposes of qualifying for exemptions from registration under
the Securities Act of 1933, as amended (the “Securities Act”) and applicable
state securities laws.
 
(d) The execution, delivery and performance of this Agreement by the Holder and
the consummation by the Holder of the transactions contemplated hereby do not
and will not (i) if the Holder is an entity, violate any provision of the
Holder’s charter or organizational documents, (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, mortgage, deed of trust,
indenture, note, bond, license, lease agreement, instrument or obligation to
which the Holder is a party or by which the Holder’s respective properties or
assets are bound, or (iii) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree (including federal
and state securities laws and regulations) applicable to the Holder or by which
any property or asset of the Holder are bound or affected, except, for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, materially and
adversely affect the Holder’s ability to perform its obligations under this
Agreement.
 
(e) Each Holder is an “accredited investor” as defined under Rule 501 of
Regulation D promulgated under the Securities Act, with sufficient knowledge and
experience in financial matters as to be capable of evaluating the risks and
merits of the transaction contemplated hereby.
 
(f) Each Holder is and will be acquiring the Securities for such Holder’s own
account, for investment purposes, and not with a view to any resale or
distribution in whole or in part, in violation of the Securities Act or any
applicable securities laws; provided, however, that by making the
representations herein, such Holder does not agree to hold the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with Federal and state securities laws
applicable to such disposition.
 
(g) The offer and sale of the Securities is intended to be exempt from
registration under the Securities Act, by virtue of Section 3(a)(9) and/or 4(2)
thereof.  Each Holder understands that the Securities purchased hereunder are
“restricted securities,” as that term is defined in the Securities Act and the
rules thereunder, have not been registered under the Securities Act, and that
none of the Securities can be sold or transferred unless they are first
registered under the Securities Act and such state and other securities laws as
may be applicable or the Company receives an opinion of counsel reasonably
acceptable to the Company that an exemption from registration under the
Securities Act is available (and then the Securities may be sold or transferred
only in compliance with such exemption and all applicable state and other
securities laws).
 
(h) Each Holder has not employed any broker or finder or incurred any liability
for any brokerage or investment banking fees, commissions, finders’ structuring
fees, financial advisory fees or other similar fees in connection with any of
the transactions contemplated by this Agreement.

 
-2-

--------------------------------------------------------------------------------

 
 
(i) Each Holder acknowledges that the Securities were not offered to such Holder
by means of any form of general or public solicitation or general advertising,
or publicly disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which such Holder was invited by any of the
foregoing means of communications.  Each Holder, in making the decision to
purchase the Securities, has relied upon independent investigation made by it
and the representations, warranties and agreements set forth in this Agreement
and the other transaction documents and has not relied on any information or
representations made by third parties.  Each Holder acknowledges and agrees that
it is fully satisfied with the terms of (including, without limitation, the
consideration to be received by it in) the transaction contemplated herein.
 
(j) Each Holder owns and holds, beneficially and of record, the entire right,
title, and interest in and to the shares of Series A-2 Preferred Stock set forth
opposite such Holder’s name on Exhibit A, free and clear of all rights and
Encumbrances (as defined below).   Each Holder has full power and authority to
transfer and dispose of the shares of Series A-2 Preferred Stock set forth
opposite such Holder’s name on Exhibit A, free and clear of any right or
Encumbrance other than restrictions under the Securities Act and applicable
state securities laws.  Other than the transactions contemplated by this
Agreement, there is no outstanding vote, plan, pending proposal, or other right
of any person to acquire all or any of the shares of Series A-2 Preferred Stock
set forth opposite such Holder’s name on Exhibit A.  “Encumbrances” shall mean
any security or other property interest or right, claim, lien, pledge, option,
charge, security interest, contingent or conditional sale, or other title claim
or retention agreement, interest or other right or claim of third parties,
whether perfected or not perfected, voluntarily incurred or arising by operation
of law, and including any agreement (other than this Agreement) to grant or
submit to any of the foregoing in the future.
 
(k) Independent Investment.  Except as may be disclosed in any filings by a
Holder with the Securities and Exchange Commission, Holder has not agreed to act
with any other holder of any Company securities for the purpose of acquiring,
holding, voting or disposing of the Securities purchased hereunder for purposes
of Section 13(d) under the Securities and Exchange Act of 1934, as amended, and
each Holder is acting independently with respect to its investment in the
Securities.  The decision of each Holder to purchase Securities pursuant to this
Agreement has been made by such Holder independently of any other Holder and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its subsidiaries which may have been made or given by any other Holder or by any
agent or employee of any other Holder, and no Holder or any of its agents or
employees shall have any liability to any Holder (or any other person) relating
to or arising from any such information, materials, statements or opinions.
 
3. Representations, Warranties and Covenants of the Company.  The Company
represents and warrants to each Holder, and covenants for the benefit of each
Holder, as follows:
 
(a) The Company has been duly incorporated and is validly existing and in good
standing under the laws of the state of Delaware, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted, and is duly registered and qualified to conduct its
business and is in good standing in each jurisdiction or place where the nature
of its properties or the conduct of its business requires such registration or
qualification, except where the failure to register or qualify would not have a
Material Adverse Effect.  For purposes of this Agreement, “Material Adverse
Effect” shall mean any material adverse effect on the business, operations,
properties, prospects, or financial condition of the Company and its
subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
perform any of its obligations under this Agreement in any material respect.

 
-3-

--------------------------------------------------------------------------------

 
 
(b) The Securities have been duly authorized by all necessary corporate action
and, when paid for or issued in accordance with the terms hereof, the Securities
shall be validly issued and outstanding, fully paid and nonassessable, free and
clear of all liens, encumbrances and rights of refusal of any kind.
 
(c) This Agreement has been duly authorized, validly executed and delivered on
behalf of the Company and is a valid and binding agreement and obligation of the
Company enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver this Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.
 
(d) The execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement by the Company, will not (i)
conflict with or result in a breach of or a default under any of the terms or
provisions of, (A) the Company’s certificate of incorporation or by-laws, or (B)
of any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which the Company is a party or by which it
or any of its material properties or assets is bound, (ii) result in a violation
of any provision of any law, statute, rule, regulation, or any existing
applicable decree (including federal and state securities laws and regulations),
judgment or order by any court, federal or state regulatory body, administrative
agency, or other governmental body having jurisdiction over the Company, or any
of its material properties or assets or (iii) result in the creation or
imposition of any material lien, charge or encumbrance upon any material
property or assets of the Company or any of its subsidiaries pursuant to the
terms of any agreement or instrument to which any of them is a party or by which
any of them may be bound or to which any of their property or any of them is
subject, except in the case of clauses (i)(B), (ii)(except with respect to
federal and state securities laws) or (iii), for any such conflicts, breaches,
or defaults or any liens, charges, or encumbrances which would not have a
Material Adverse Effect.
 
(e) The delivery and issuance of the Securities in accordance with the terms of
and in reliance on the accuracy of each Holder’s representations and warranties
set forth in this Agreement will be exempt from the registration requirements of
the Securities Act.
 
(f) Except for the filing of the Certificate of Designation of the Relative
Rights and Preferences of the Series B Preferred Stock (the “Certificate of
Designation”) or any filings under federal or state securities laws required in
connection with the transactions contemplated by this Agreement, no consent,
approval or authorization of or designation, declaration or filing with any
governmental authority on the part of the Company is required in connection with
the valid execution and delivery of this Agreement or the offer, sale or
issuance of the Securities or the consummation of the transactions contemplated
by this Agreement.
 
(g) The Company has complied and will comply with all applicable federal and
state securities laws in connection with the offer, issuance and delivery of the
Securities hereunder.  Neither the Company nor anyone acting on its behalf,
directly or indirectly, has or will sell, offer to sell or solicit offers to buy
any of the Securities, or similar securities to, or solicit offers with respect
thereto from, or enter into any preliminary conversations or negotiations
relating thereto with, any person, or has taken or will take any action so as to
bring the issuance and sale of any of the Securities under the registration
provisions of the Securities Act and applicable state securities laws.  Neither
the Company nor any of its affiliates, nor any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of any of the Securities.

 
-4-

--------------------------------------------------------------------------------

 
 
(h) Except for amounts paid or payable to Burnham Hill Partners, LLC, if any,
the Company represents that it has not paid, and shall not pay, any commissions
or other remuneration, directly or indirectly, to any Holder or to any third
party for the solicitation of the exchange of the Series A-2 Preferred Stock
pursuant to this Agreement.
 
(i) The Company covenants and agrees that promptly following the Closing Date,
all shares of Series A-2 Preferred Stock that are exchanged for Series B
Preferred Stock or Common Stock pursuant to the terms set forth herein will be
cancelled and retired by the Company.
 
(j) There is no action, suit, claim, investigation or proceeding pending or, to
the knowledge of the Company, threatened against the Company which questions the
validity of this Agreement or the transactions contemplated hereby or any action
taken or to be taken pursuant thereto.  There is no action, suit, claim,
investigation or proceeding pending or, to the knowledge of the Company,
threatened, against or involving the Company or any subsidiary, or any of their
respective properties or assets which, if adversely determined, is reasonably
likely to result in a Material Adverse Effect.
 
(k) The authorized capital stock of the Company and the shares thereof issued
and outstanding as of February 28, 2010 are set forth on Schedule 3(k) attached
hereto.  All of the outstanding shares of the Company’s Common Stock and any
other outstanding security of the Company have been duly and validly authorized,
and are fully paid and non-assessable.  As of the date hereof, the Series A-2
Preferred Stock is the only Preferred Stock currently issued and
outstanding.  Except as set forth in this Agreement or on Schedule 3(k) attached
hereto, as of the Closing Date, no shares of Common Stock are entitled to
preemptive rights and there are no registration rights or outstanding options,
warrants, scrip, rights to subscribe to, call or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company.  The Company is not a party to, and its executive
officers have no knowledge of, any agreement restricting the voting or transfer
of any shares of the capital stock of the Company.  The Company has furnished or
made available to the Holders true and correct copies of the Company’s
certificate of incorporation as in effect on the date hereof, and the Company’s
bylaws as in effect on the date hereof.
 
(l) Prior to registration of the shares of Common Stock or the Series B
Preferred Stock under the Securities Act, all such certificates shall bear the
restrictive legend specified in Section 6 of this Agreement.  Subject to any
applicable state and federal securities laws, the Company warrants that the
Common Stock shall be freely transferable on the books and records of the
Company as and to the extent provided in this Agreement.  If a Holder provides
the Company with an opinion of counsel, in form, substance and scope reasonably
acceptable to the Company, to the effect that a public sale, assignment or
transfer of the Common Stock may be made without registration under the
Securities Act or the Holders provide the Company with reasonable assurances
that the Common Stock can be sold pursuant to Rule 144 without any restriction
as to the number of securities acquired as of a particular date that can then be
immediately sold, the Company shall permit the transfer and promptly instruct
its transfer agent to issue one or more certificates in such name and in such
denominations as specified by the Holders and without any restrictive
legend.  The Company acknowledges that a breach by it of its obligations under
this Section 3(l) will cause irreparable harm to the Holders by vitiating the
intent and purpose of the transaction contemplated hereby.  Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 3(l) will be inadequate and agrees, in the event of a breach
or the Holders’ reasonable perception of a threatened breach by the Company of
the provisions of this Section 3(l), that the Holders shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

 
-5-

--------------------------------------------------------------------------------

 
 
4. Conditions Precedent to the Obligation of the Company to Issue the Series B
Preferred Stock and Common Stock.  The obligation hereunder of the Company to
issue and deliver the Series B Preferred Stock and Common Stock to each Holder
is subject to the satisfaction or waiver, at or before the Closing Date, of each
of the conditions set forth below.  These conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion.
 
(a) Each Holder shall have executed and delivered this Agreement.
 
(b) The Company shall have filed the Certificate of Designation with the
Delaware Secretary of State.
 
(c) Each Holder shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Holder at or prior
to the Closing Date.
 
(d) Each of the representations and warranties of each Holder in this Agreement
shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of the date
when made and as of the Closing Date as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of such
date.
 
5. Conditions Precedent to the Obligation of the Holders to Accept the Series B
Preferred Stock and Common Stock. The obligation hereunder of each Holder to
accept the Series B Preferred Stock and Common Stock is subject to the
satisfaction or waiver, at or before the Closing Date, of each of the conditions
set forth below.  These conditions are for each Holder’s sole benefit and may be
waived by each Holder at any time in its sole discretion.
 
(a) The Company shall have executed and delivered this Agreement.
 
(b) The Company shall have filed the Certificate of Designation with the
Delaware Secretary of State.
 
(c) The Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.
 
(d) Each of the representations and warranties of the Company in this Agreement
shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of the date
when made and as of the Closing Date as though made at that time, except for
representations and warranties that speak as of a particular date, which shall
be true and correct in all material respects (except for those representations
and warranties that are qualified by materiality or Material Adverse Effect,
which shall be true and correct in all respects) as of such date.
 
(e) No statute, regulation, executive order, decree, ruling or injunction shall
have been enacted, entered, promulgated or endorsed by any court or governmental
authority of competent jurisdiction which prohibits the consummation of any of
the transactions contemplated by this Agreement at or prior to the Closing Date.

 
-6-

--------------------------------------------------------------------------------

 
 
(f) As of the Closing Date, no action, suit or proceeding before or by any court
or governmental agency or body, domestic or foreign, shall be pending against or
affecting the Company, or any of its properties, which questions the validity of
this Agreement or the transactions contemplated thereby or any action taken or
to be taken pursuant thereto.  As of the Closing Date, no action, suit, claim or
proceeding before or by any court or governmental agency or body, domestic or
foreign, shall be pending against or affecting the Company, or any of its
properties, which, if adversely determined, is reasonably likely to result in a
Material Adverse Effect.
 
(g) No Material Adverse Effect shall have occurred at or before the Closing
Date.
 
(h) The Company shall have delivered on the Closing Date to the Holders a
secretary’s certificate, dated as of the Closing Date, as to (i) the resolutions
of the board of directors of the Company authorizing the transactions
contemplated by this Agreement, (ii) the Company’s certificate of incorporation,
(iii) the Company’s bylaws, each as in effect at the Closing, and (iv) the
authority and incumbency of the officers of the Company executing this
Agreement.
 
(i) The certificates representing the shares of Series B Preferred Stock shall
have been duly executed and delivered to the Holders.
 
6. Legend.  Each certificate representing the Securities shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR GLOWPOINT, INC. SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”
 
The Company agrees to reissue certificates representing any of the Securities,
without the legend set forth above if at such time, prior to making any transfer
of any such Securities, such holder thereof shall give written notice to the
Company describing the manner and terms of such transfer and removal as the
Company may reasonably request, and provided the conditions set forth in this
paragraph shall have been met.  Such proposed transfer will not be effected
until: (a) the Company has either (i) received an opinion of counsel that the
registration of the Securities is not required in connection with such proposed
transfer; or (ii) filed a registration statement under the Securities Act
covering such proposed disposition has been filed by the Company with the
Securities and Exchange Commission, which registration statement has become
effective under the Securities Act; and (b) the Company has received an opinion
of counsel that either: (i) the registration or qualification under the
securities or “blue sky” laws of any state is not required in connection with
such proposed disposition, or (ii) compliance with applicable state securities
or “blue sky” laws has been effected.  The Company will use reasonable efforts
to respond to any such notice from a Holder within five (5) business days.  In
the case of any proposed transfer under this Section 6, the Company will use
reasonable efforts to comply with any such applicable state securities or “blue
sky” laws, but shall in no event be required, in connection therewith, to
qualify to do business in any state where it is not then qualified or to take
any action that would subject it to tax or to the general service of process in
any state where it is not then subject.  The restrictions on transfer contained
in this Section 6 shall be in addition to, and not by way of limitation of, any
other restrictions on transfer contained in any other section of this Agreement.

 
-7-

--------------------------------------------------------------------------------

 
 
7. Fees and Expenses.  Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement, provided, however, that
the Company shall pay the reasonable legal fees of a single law firm and
expenses (exclusive of disbursements and out-of-pocket expenses) incurred
collectively by the Holders in connection with the preparation, negotiation,
execution and delivery of this Agreement and the other transaction documents.
 
8. Indemnification.
 
(a) The Company hereby agrees to indemnify and hold harmless each Holder and its
officers, directors, shareholders, members, managers, employees, agents and
attorneys against any and all losses, claims, damages, liabilities and
reasonable expenses (collectively “Claims”) incurred by each such person in
connection with defending or investigating any such Claims, whether or not
resulting in any liability to such person, to which any such indemnified party
may become subject, insofar as such Claims arise out of or are based upon any
breach of any representation, warranty, covenant or agreement made by the
Company in this Agreement.
 
(b) Each Holder hereby agrees to indemnify and hold harmless the Company and its
officers, directors, shareholders, members, managers, employees, agents and
attorneys against any and all Claims incurred by each such person in connection
with defending or investigating any such Claims, whether or not resulting in any
liability to such person, to which any such indemnified party may become
subject, insofar as such Claims arise out of or are based upon any breach of any
representation, warranty, covenant or agreement made by such Holder in this
Agreement.
 
9. Governing Law; Consent to Jurisdiction.  This Agreement shall be governed by
and interpreted in accordance with the laws of the State of New York without
giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction.  Each of the
parties consents to the exclusive jurisdiction of the Federal courts whose
districts encompass any part of the County of New York located in the City of
New York in connection with any dispute arising under this Agreement and hereby
waives, to the maximum extent permitted by law, any objection, including any
objection based on forum non conveniens, to the bringing of any such proceeding
in such jurisdictions.  Each party waives its right to a trial by jury.  Each
party to this Agreement irrevocably consents to the service of process in any
such proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to such party at its address set forth herein.  Nothing
herein shall affect the right of any party to serve process in any other manner
permitted by law.
 
10. Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, express overnight courier,
registered first class mail, or telecopier (provided that any notice sent by
telecopier shall be confirmed by other means pursuant to this Section 10),
initially to the address set forth below, and thereafter at such other address,
notice of which is given in accordance with the provisions of this Section.

 
-8-

--------------------------------------------------------------------------------

 

11. 
 
(a) if to the Company:
 
Glowpoint, Inc.
225 Long Avenue
Hillside, New Jersey 07205
Attention: President
Tel. No.: (312) 235-3888 x2044
Fax No.:  (973) 391-1904
 
and
 
General Counsel
Glowpoint, Inc.
225 Long Avenue
Hillside, New Jersey 07205
Tel. No.: (312) 235-3888 x 2087
Fax No.: (973) 556-1272
 
with a copy to:
 
Gibbons P.C.
One Gateway Center
Newark, New Jersey 07102
Attn: Frank Cannone, Esq.
Tel. No.: (973) 596-4500
Fax No.:  (973) 639-8340
 
(b) if to the Holders:
 
At the address of such Holder set forth on Exhibit A to this Agreement;
 
with a copy to:
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: Christopher S. Auguste, Esq.
Tel. No.: (212) 715-9100
Fax No.: (212) 715-8000


All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when receipt is acknowledged,
if telecopied; or when actually received or refused if sent by other means.

 
-9-

--------------------------------------------------------------------------------

 


12. Confidentiality. Each Holder acknowledges and agrees that the existence of
this Agreement and the information contained herein and in the Exhibits hereto
(collectively, “Confidential Information”) is of a confidential nature and shall
not, without the prior written consent of the Company, be disclosed by such
Holder to any person or entity, other than such Holder’s personal financial and
legal advisors for the sole purpose of evaluating an investment in the Company,
and that it shall not, without the prior written consent of the Company,
directly or indirectly, make any statements, public announcements or release to
trade publications or the press with respect to the subject matter of this
Agreement.  Notwithstanding the foregoing, a Holder may use or disclose
Confidential Information to the extent Holder is legally compelled to disclose
such Confidential Information, provided, however, that prior to any such
compelled disclosure, Holder shall give the Company reasonable advance notice of
any such disclosure and shall cooperate with the Company in protecting against
any such disclosure and/or obtaining a protective order narrowing the scope of
such disclosure and/or use of the Confidential Information. Each Holder further
acknowledges and agrees that the information contained herein and in the other
documents relating to this transaction may be regarded as material non-public
information under United States federal securities laws, and that United States
federal securities laws prohibit any person who has received material non-public
information relating to the Company from purchasing or selling securities of the
Company, or from communicating such information to any person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell securities of the Company.  Accordingly, until such time as
any such non-public information has been adequately disseminated to the public,
each Holder shall not purchase or sell any securities of the Company, or
communicate such information to any other person.  The Company shall also file
with the Securities and Exchange Commission a Current Report on Form 8-K (the
“Form 8-K”) describing the material terms of the transactions contemplated
hereby as soon as practicable following the Closing Date, but in no event more
than two (2) Trading Days following the Closing Date, which Form 8-K shall be
subject to prior review and comment by the Holders.  "Trading Day" means any day
during which The New York Stock Exchange shall be open for business.
 
13. Entire Agreement.  This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein.  This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by all of the parties hereto.
 
14. Counterparts.  This Agreement may be executed by facsimile signature and in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 
-10-

--------------------------------------------------------------------------------

 



 
[SIGNATURE PAGE TO PREFERRED CONSENT & EXCHANGE AGREEMENT]


 
IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.
 

 
GLOWPOINT, INC.
 
 
By:           
Name:
Title:
 
 
 
Holder:
 
 
By:           
Name:
Title:
